DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 03/04/2022. 
Acknowledgement is made to the amendment of claims 1 and 8.
Acknowledgement is made to the cancellation of claims 2, 7, and 14-24. 
Acknowledgement is made to the newly added claims 25-33.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Claims 1, 3-6, 8-13, and 25-33 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 11-13, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,150,747 to McDonald et al. (herein after “McDonald”) in view of U.S. Patent No. 5,904,681 to West, Jr. (herein after “West, Jr”.) and U.S. Patent Publication No. 2019/01336676 A1 to Hsu et al. (herein after “Hsu”).
Regarding claim 1, McDonald teaches an arthroscopic cutting probe (Fig. 1; surgical device 110), comprising: 
a proximal hub (Fig. 1; motor drive unit 112); 
an elongated shaft assembly (Fig. 1; electroblade 114) that has a longitudinal axis and extends distally from the proximal hub to a working end (¶Abstract discusses the device as cutting and coagulating tissue at a distal end of the surgical device) of the arthroscopic cutting probe (Col. 1, Lines 22-32; discuss the device as being an arthroscopic instrument), the elongated shaft assembly comprising an inner sleeve (7A-B; inner tube 710) rotatably received (Col. 6 Line 61- Col. 7 Line 15; discuss inner tube assembly as being rotated by the motor drive unit) in a longitudinal bore of an outer sleeve (Fig. 5; outer tube 510); 
wherein the outer sleeve (Fig. 5; outer tube 510) includes an outer cutting window (Fig. 5; opening 550) in a distal metal region of the outer sleeve (Col. 13, Lines 12-37; discuss the distal ends of the tubes as being metal), 
wherein the inner sleeve (Fig. 7A-B; inner tube 710) includes an inner cutting window (Fig. 7A-B; opening 730) in a distal metal region of the inner sleeve (Col. 13, Lines 12-37; discuss the distal ends of the tubes as being metal), 
wherein the elongated shaft assembly includes a return electrode (Fig. 5; return electrode is defined by exposed distal portion 540 of outer tube 510) that is electrically isolated from the active electrode (Col. 2, Lines 38-49; discuss the second electrode as being electrically isolated from the first electrode), 
wherein a dielectric portion is formed over the outer surface of the distal metal region of the outer sleeve while leaving the outer cutting window exposed (Col. 5, Lines 50-56; discuss the outer tube 510 as being covered by an insulating layer 520 on all but a proximal portion 530 and a distal portion 540).
However, McDonald fails to teach the arthroscopic probe wherein the respective distal metal regions of the outer sleeve and the inner sleeve are electrically coupled together to form a common polarity active electrode.
West, Jr. teaches a surgical instrument provided with a mechanical cutting tool and a bipolar electrode for removing both hard and soft tissues. The surgical instrument including a handle and a probe protruding therefrom that has a proximal end and a distal end. The probe is discussed as being hollow and including therein a rotatable shaft connected to a mechanical cutting tool (Col. 7, Line 55- Col. 8, Line 12).  The additional function of the device being a bipolar surgical device which can include a single lead electrode or a plurality of lead electrodes (Col. 3, Line 59- Col. 4, Line 10). The desirability of a single lead electrode or a plurality of lead electrodes is based on the procedure being performed by the device, as typically a multiple prong bipolar device is preferable for ablating tissue while a single lead electrode is preferable for cauterizing tissue. The ability to switch between ablation and cautery is possible using a multiple prong device by altering the energy input to the lead electrodes (Col. 4, Lines 29-39). 
West, Jr. further teaches the arthroscopic probe wherein the multiple respective distal metal regions of the sleeve are electrically coupled together to form a common polarity active electrode (Fig. 5; plurality of positive electrodes 144).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of West, Jr. into the device of McDonald to produce a device capable of ablating or cauterizing tissue at a surgical site with a single surgical tool. 
McDonald further fails to teach the arthroscopic cutting probe wherein the distal metal region of the outer sleeve also includes a first opening therein that is separated from the outer cutting window along an outer surface of the distal metal region of the outer sleeve wherein a dielectric portion is formed over the outer surface of the distal metal region of the outer sleeve such that the dielectric portion extends over the first opening in the distal metal region of the outer sleeve while leaving the outer cutting window exposed, wherein the dielectric portion extending over the first opening in the distal metal region of the outer sleeve infills the first opening with a dielectric material to thereby form a first infilled cut-out region in the distal metal region of the outer sleeve, wherein dielectric material in the first opening provides an interior surface of the outer sleeve that interfaces with the inner sleeve, wherein the dielectric portion is formed by over-molding the dielectric portion onto the outer surface of the distal metal region of the outer sleeve.  
Hsu teaches an electrosurgical device (Fig. 13; resection device 500) having a handle coupled to an elongated shaft assembly extending about a longitudinal axis to a distal working end (¶[0106]- [0107]). This elongated shaft assembly having inner and outer tubular sleeve members (Fig. 14A-B; outer sleeve  552, inner sleeve 555).  The inner sleeve being adapted to move axially from a retracted position to an extended position (¶[0114]) and the distal end of the outer sleeve being deformable from a first tapered, rounded-nose configuration to a second cylindrical configuration (¶[0109]). The first tapered position being shaped for introduction through a body passageway and the second configuration allowing for inner tubular members, such as the endoscope and resection component, to be advanced through the sleeve assembly and resilient structure (¶[0109]).
Hsu further teaches the probe (Fig. 13-14B; resection device 500 having sleeve assembly 550) wherein the distal metal region of the outer sleeve (Fig. 14A-B; distal end  558 of outer sleeve 552 which comprises a resilient structure 560) also includes a first opening (¶[0111] discusses the struts as defining openings 568) therein that is separated from the outer cutting window (Fig. 14A-B; distal opening 580) along an outer surface of the distal metal region of the outer sleeve wherein a dielectric portion (¶[0112] discusses the resilient structure as comprising an elastomeric material, such as silicone, being molded over the struts, the distal end having apertures therein for engaging the over-molded polymer) is formed over the outer surface of the distal metal region of the outer sleeve such that the dielectric portion extends over the first opening in the distal metal region of the outer sleeve while leaving the outer cutting window exposed (¶[0107]), wherein the dielectric portion extending over the first opening in the distal metal region of the outer sleeve infills the first opening with a dielectric material to thereby form a first infilled cut-out region in the distal metal region of the outer sleeve (¶[0117]), wherein dielectric material in the first opening provides an interior surface of the outer sleeve that interfaces with the inner sleeve (¶[0112]- [0117]), wherein the dielectric portion is formed by over-molding the dielectric portion onto the outer surface of the distal metal region of the outer sleeve (¶[0112]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hsu into the device of McDonald to provide a device which may have an adjustable configuration based on the desired application (¶[0109]). 
Regarding claim 3, McDonald further teaches the arthroscopic cutting probe of claim 1, wherein the dielectric portion extends all the way to a distal end of the outer sleeve (Col. 5, Lines 50-56; discuss the outer tube 510 as being covered by an insulating layer 520 on all but a proximal portion 530 and a distal portion 540).  
Regarding claim 4, McDonald further teaches the arthroscopic cutting probe of claim 1 further comprising a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve (Col. 2, Lines 1-10; discuss the drive unit as being coupled to the first member to move the first member relative to the second member, wherein the second member is fixed with respect to the drive unit).  
Regarding claim 5, McDonald further teaches the arthroscopic cutting probe of claim 4 in combination with a handpiece, the handpiece coupled to the arthroscopic cutting probe (Col. 1, Lines 5-8; discuss the invention as being related to a hand-held arthroscopic instrument providing an electrically conductive blade for mechanical cutting and electrosurgery) and including a motor drive coupled to the rotatable drive coupling (Col. 6 Line 61- Col. 7 Line 15; discuss the inner tube as being rotated by the motor drive unit; Col. 5. Lines 28-45; discuss the connection of the MDU to the electroblade).  
Regarding claim 6, McDonald further teaches the arthroscopic cutting probe of claim 1, wherein the inner sleeve has an interior channel (Col. 2, Lines 27-31; discuss the first member as defining an inner lumen operable as an aspiration lumen) configured to communicate with a negative pressure source (Col. 4, Line 64- Col. 5, Line 5; discuss the aspiration tube as being coupled to a suction pump or other device to provide aspiration of tissue and fluid).  
Regarding claim 8, Hsu further teaches the arthroscopic cutting probe of claim 1, wherein along the outer surface of the distal metal region of the outer sleeve the first opening in the distal metal region of the outer sleeve is fully covered by the dielectric material (Fig. 17; over-molded elastomeric material 575 is shown as entirely covering struts 566; ¶[0114]- [0117] discusses the annular ridge 608 of inner sleeve 555 which interfaces with the inner surfaces 582 of the struts 566 and elastomeric material 575).  
Regarding claim 11, Hsu further teaches the arthroscopic cutting probe of claim 1, wherein the dielectric material comprises at least one of a ceramic, polymer, glass or combination thereof (¶[0112] discusses the distal end as having apertures engaged with an over-molded polymer).  
Regarding claim 12, McDonald further teaches the arthroscopic cutting probe of claim 1, wherein at least portions of edges of the inner cutting window are configured with features selected from the group of teeth, serrations and undulations (Col. 14, Lines 9-17; discuss a variety of cutting surfaces for window edges as being usable for mechanical cutting such as curved, serrated, etc.).  
Regarding claim 13, McDonald further teaches the arthroscopic cutting probe of claim 1, wherein at least portions of edges of the outer cutting window are configured with features selected from the group of teeth, serrations and undulations (Col. 14, Lines 9-17; discuss a variety of cutting surfaces for window edges as being usable for mechanical cutting such as curved, serrated, etc.).  
Regarding claim 25, teaches an arthroscopic cutting probe, comprising: 
a proximal hub (Fig. 1; motor drive unit 112); 
an elongated shaft assembly (Fig. 1; electroblade 114) that has a longitudinal axis and extends distally from the proximal hub to a working end (¶Abstract discusses the device as cutting and coagulating tissue at a distal end of the surgical device) of the arthroscopic cutting probe (Col. 1, Lines 22-32; discuss the device as being an arthroscopic instrument), the elongated shaft assembly comprising an inner sleeve (7A-B; inner tube 710) rotatably received (Col. 6 Line 61- Col. 7 Line 15; discuss inner tube assembly as being rotated by the motor drive unit) in a longitudinal bore of an outer sleeve (Fig. 5; outer tube 510); 
wherein the outer sleeve (Fig. 5; outer tube 510) includes an outer cutting window (Fig. 5; opening 550) in a distal metal region of the outer sleeve (Col. 13, Lines 12-37; discuss the distal ends of the tubes as being metal), 
wherein the inner sleeve (Fig. 7A-B; inner tube 710) includes an inner cutting window (Fig. 7A-B; opening 730) in a distal metal region of the inner sleeve (Col. 13, Lines 12-37; discuss the distal ends of the tubes as being metal), 
wherein the elongated shaft assembly includes a return electrode (Fig. 5; return electrode is defined by exposed distal portion 540 of outer tube 510) that is electrically isolated from the active electrode (Col. 2, Lines 38-49; discuss the second electrode as being electrically isolated from the first electrode), 
wherein the outer sleeve includes a dielectric portion formed onto the outer surface of the distal metal region of the outer sleeve such that the dielectric portion leaves the outer cutting window exposed (Col. 5, Lines 50-56; discuss the outer tube 510 as being covered by an insulating layer 520 on all but a proximal portion 530 and a distal portion 540). 
However, McDonald fails to teach the arthroscopic probe wherein the respective distal metal regions of the outer sleeve and the inner sleeve are electrically coupled together to form a common polarity active electrode.
West, Jr. teaches a surgical instrument provided with a mechanical cutting tool and a bipolar electrode for removing both hard and soft tissues. The surgical instrument including a handle and a probe protruding therefrom that has a proximal end and a distal end. The probe is discussed as being hollow and including therein a rotatable shaft connected to a mechanical cutting tool (Col. 7, Line 55- Col. 8, Line 12).  The additional function of the device being a bipolar surgical device which can include a single lead electrode or a plurality of lead electrodes (Col. 3, Line 59- Col. 4, Line 10). The desirability of a single lead electrode or a plurality of lead electrodes is based on the procedure being performed by the device, as typically a multiple prong bipolar device is preferable for ablating tissue while a single lead electrode is preferable for cauterizing tissue. The ability to switch between ablation and cautery is possible using a multiple prong device by altering the energy input to the lead electrodes (Col. 4, Lines 29-39). 
West, Jr. further teaches the arthroscopic probe wherein the multiple respective distal metal regions of the sleeve are electrically coupled together to form a common polarity active electrode (Fig. 5; plurality of positive electrodes 144).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of West, Jr. into the device of McDonald to produce a device capable of ablating or cauterizing tissue at a surgical site with a single surgical tool. 
McDonald further fails to teach the arthroscopic cutting probe wherein the distal metal region of the outer sleeve also includes a first opening therein that is separated from the outer cutting window along an outer surface of the distal metal region of the outer sleeve, wherein the outer sleeve includes a dielectric portion formed onto the outer surface of the distal metal region of the outer sleeve such that the dielectric portion extends over the first opening while leaving the outer cutting window exposed, wherein during formation of the dielectric portion a dielectric material infills the first opening to thereby form a first infilled cut-out region in the distal metal region of the outer sleeve.
Hsu teaches an electrosurgical device (Fig. 13; resection device 500) having a handle coupled to an elongated shaft assembly extending about a longitudinal axis to a distal working end (¶[0106]- [0107]). This elongated shaft assembly having inner and outer tubular sleeve members (Fig. 14A-B; outer sleeve  552, inner sleeve 555).  The inner sleeve being adapted to move axially from a retracted position to an extended position (¶[0114]) and the distal end of the outer sleeve being deformable from a first tapered, rounded-nose configuration to a second cylindrical configuration (¶[0109]). The first tapered position being shaped for introduction through a body passageway and the second configuration allowing for inner tubular members, such as the endoscope and resection component, to be advanced through the sleeve assembly and resilient structure (¶[0109]).
Hsu further teaches the arthroscopic cutting probe  (Fig. 13-14B; resection device 500 having sleeve assembly 550) wherein the distal metal region of the outer sleeve (Fig. 14A-B; distal end  558 of outer sleeve 552 which comprises a resilient structure 560) also includes a first opening (¶[0111] discusses the struts as defining openings 568) therein that is separated from the outer cutting window (Fig. 14A-B; distal opening 580) along an outer surface of the distal metal region of the outer sleeve, wherein the outer sleeve includes a dielectric portion(¶[0112] discusses the resilient structure as comprising an elastomeric material, such as silicone, being molded over the struts, the distal end having apertures therein for engaging the over-molded polymer) formed onto the outer surface of the distal metal region of the outer sleeve such that the dielectric portion extends over the first opening while leaving the outer cutting window exposed (¶[0107]), wherein during formation of the dielectric portion a dielectric material infills the first opening to thereby form a first infilled cut-out region in the distal metal region of the outer sleeve (¶[0112]- [0117]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Hsu into the device of McDonald to provide a device which may have an adjustable configuration based on the desired application (¶[0109]).
Regarding claim 26, Hsu further teaches the arthroscopic cutting probe of claim 25, wherein the dielectric portion is over- molded onto the outer surface of the distal metal region of the outer sleeve (¶[0112] discusses the apertures as engaging an over-molded polymer).
Regarding claim 27, McDonald further teaches the arthroscopic cutting probe of claim 25, wherein the dielectric portion extends all the way to a distal end of the outer sleeve (Col. 5, Lines 50-56; discuss the outer tube 510 as being covered by an insulating layer 520 on all but a proximal portion 530 and a distal portion 540).
Regarding claim 28, McDonald further teaches the arthroscopic cutting probe of claim 25 further comprising a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve (Col. 2, Lines 1-10; discuss the drive unit as being coupled to the first member to move the first member relative to the second member, wherein the second member is fixed with respect to the drive unit).  
Regarding claim 29, McDonald further teaches the arthroscopic cutting probe of claim 28 in combination with a handpiece, the handpiece coupled to the arthroscopic cutting probe (Col. 1, Lines 5-8; discuss the invention as being related to a hand-held arthroscopic instrument providing an electrically conductive blade for mechanical cutting and electrosurgery) and including a motor drive coupled to the rotatable drive coupling (Col. 6 Line 61- Col. 7 Line 15; discuss the inner tube as being rotated by the motor drive unit; Col. 5. Lines 28-45; discuss the connection of the MDU to the electroblade).  
Regarding claim 30, Hsu further teaches the arthroscopic cutting probe of claim 25, wherein dielectric material in the first opening provides an interior surface of the outer sleeve that interfaces with the inner sleeve (¶[0117] discusses the exterior portion of the inner sleeve as interfacing with the inner surfaces of the struts and elastomeric material).  
Regarding claim 31, McDonald further teaches the arthroscopic cutting probe of claim 25, wherein the inner sleeve has an interior channel (Col. 2, Lines 27-31; discuss the first member as defining an inner lumen operable as an aspiration lumen) configured to communicate with a negative pressure source (Col. 4, Line 64- Col. 5, Line 5; discuss the aspiration tube as being coupled to a suction pump or other device to provide aspiration of tissue and fluid).  
Regarding claim 32, Hsu further teaches the arthroscopic cutting probe of claim 25, wherein along the outer surface of the distal metal region of the outer sleeve the first opening in the distal metal region of the outer sleeve is fully covered by the dielectric material (Fig. 17; over-molded elastomeric material 575 is shown as entirely covering struts 566; ¶[0114]- [0117] discusses the annular ridge 608 of inner sleeve 555 which interfaces with the inner surfaces 582 of the struts 566 and elastomeric material 575).  

Claims 9-10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,150,747 to McDonald et al. (herein after “McDonald”) in view of U.S. Patent No. 5,904,681 to West, Jr. (herein after “West, Jr”.) and U.S. Patent Publication No. 2019/01336676 A1 to Hsu et al. (herein after “Hsu”) further in view of U.S. Patent Publication No. 2006/0178670 A1 to Woloszko et al. (herein after “Woloszko”).
Regarding claim 9, the combination of McDonald/West, Jr./Hsu teaches the arthroscopic cutting probe of claim 1.
However, the invention as taught by McDonald/West, Jr./Hsu fails to teach the arthroscopic cutting probe of claim 1, wherein the surface area of the distal metal region of the outer sleeve that functions as part of the common polarity active electrode is less than 15 mm2.  
Woloszko teaches an electrosurgical system for controlled removal and treatment of target tissue, having an instrument including a rotating member housed within a shaft. The rotating member containing an active electrode to remove tissue at the instrument distal end (¶Abstract). This instrument is discussed as being provided to remove target tissue electrosurgically in a highly controlled manner, and can provide hemostasis at the surgical site, while being an inexpensive yet reliable and effective rotary tissue removal device (¶[0005]). This device controls the energy through the parameters of the electrodes, such as the contact area per active electrode. An example of this may be described through the use of relatively small diameter active electrodes which increase the electric field intensity, and reduces the extent or depth of tissue heating as a consequence (¶[0058]).  
Woloszko further teaches the arthroscopic cutting probe (¶[0040]- [0041]), wherein the surface area of the distal metal region of the outer sleeve that functions as part of the active electrode is less than 15 mm2 (¶[0058]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Woloszko into the modified device of McDonald/West, Jr./Hsu to produce a device having control of the application of energy by the active electrode. 
Regarding claim 10, Woloszko further teaches the arthroscopic cutting probe of claim 1, wherein the surface area of the distal metal region of the outer sleeve that functions as part of the common polarity active electrode is less than 5 mm2  (¶[0058]).
Regarding claim 33, Woloszko further teaches the arthroscopic cutting probe of claim 25, wherein the surface area of the distal metal region of the outer sleeve that functions as part of the common polarity active electrode is less than 15 mm 2 (¶[0058]).   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Orczy-Timko/West, Jr. reference are moot in view of the new rejections under McDonald and West, Jr./Hsu. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794